Citation Nr: 0727066	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
March 1962, and from December 1962 to December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision, in which the RO, 
inter alia, denied service connection for bilateral hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
December 2004, and the RO issued a statement of the case 
(SOC) in March 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2005.

In July 2006, the Board remanded the claim for service 
connection to the RO via the Appeals Management Center (AMC) 
in Washington, DC for further development.  After 
accomplishing some further action, the AMC continued denial 
of the veteran's claim (as reflected in the April 2007 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.

For the reasons set forth below, the matter on appeal is, 
again, being remanded to the RO via AMC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

As noted previously, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006)) include 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  

In the July 2006 Board remand, the Board directed the RO to 
provide the veteran with a notice letter that specifically 
addressed what the evidence must show in order to establish 
entitlement to service connection (an injury in military 
service or a disease that began or was made worse during 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease, or 
event in service).  The Board notes that the RO's July 2006 
notice letter did not provide the veteran with sufficient 
notice addressing the evidence needed to establish 
entitlement to service connection.  Such notice was provided 
in the April 2007 SSOC; however, there was no subsequent 
readjudication of the veteran's claim after he received this 
notice.  

The Board notes that action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Hence, on remand, the RO/AMC should, 
through VCAA-compliant notice, give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for service connection, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The letter should 
specify what is needed to substantiate a claim for service 
connection, a well as what evidence VA will provide, what 
evidence the veteran is to provide.  The RO should , and that 
the veteran should submit any evidence in his possession that 
pertains to the claim

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The Board also finds that further development of the claim is 
warranted.

The veteran asserts that after his basic training, he was 
assigned to drive a 105 self-propelled Howitzer and his 
current bilateral hearing loss is due to exposure to repeated 
firing of the Howitzer.  The veteran's Form DD-214 for the 
period December 1962 to December 1965 shows that the veteran 
received a Sharpshooter Badge (Rifle).  However the veteran's 
Form DD-214 for the period of service from November 1959 to 
March 1962, is not of record, nor are the veteran's personnel 
records for either period of service. To help verify the 
veteran's Military Occupational Specialty (MOS) during his 
second period of service and to further support the veteran's 
the claimed significant in-service noise exposure, the RO/AMC 
should request from the National Personnel Records Center 
(NPRC) the veteran's service personnel records for both 
periods of service.

The Board also finds that further medical development of the 
claim is warranted.   Although the veteran is seeking service 
connection for bilateral hearing loss, there is no objective 
evidence establishing actual bilateral hearing loss-
particularly, hearing loss to an extent recognized as a 
disability for VA purposes (as defined in 38 C.F.R. § 3.385.  
However, VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates the existence of a 
current disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As indicated above, the Form DD-214 that is of record shows 
that the veteran received a sharpshooter badge during one 
period of service, which, at least, suggests in-service noise 
exposure.  The Board also notes that the veteran is competent 
to report his symptoms of diminished hearing.   See, e.g., 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Under these 
circumstances, competent evidence addressing whether the 
veteran has hearing loss disability, and, if so, whether such 
is medically related to in-service noise exposure is needed.  
See 38 U.S.C.A. § 5103A.  

Accordingly, after all requested records received are 
associated with the claims file, the RO should arrange for 
the veteran to undergo a VA audiological evaluation, as well 
as VA ear, nose, and throat examination (by a physician), at 
an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled evaluation 
and/or examination, without good cause, may well result in a 
denial of the claim (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled audiological evaluation or 
ear, nose, and throat examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC,  for the following actions:

1.  The RO should obtain from the NPRC the 
veteran's service personnel records for 
his periods of service from November 1959 
to March 1962, and from December 1962 to 
December 1965.  In requesting these 
records, the RO must follow the current 
procedures set forth in 38 C.F.R. § 3.159 
in requesting records from Federal 
facilities.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  The RO should furnish the veteran VCAA-
compliant notice specific to the claim for 
service connection for bilateral hearing 
loss.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claim.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization,  to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not currently 
of record.  The letter should also include 
a summary of the evidence currently of 
record that is pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO must also clearly explain to the 
veteran that he has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO/AMC should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
audiological evaluation, as well as ear, 
nose, and throat examination (by a 
physician) at an appropriate VA medical 
facility.  

Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral hearing 
loss.

Ear, Nose, and Throat examination -The 
entire claims file, to include a complete 
copy of this REMAND and the report of 
audiological evaluation, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.

Based on testing results, the examiner 
should indicate whether the veteran 
currently suffers from bilateral hearing 
loss.  If so, the physician should offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include claimed in-service 
noise exposure.

The physician should set forth all 
examination findings, along with the 
rationale for the opinion expressed, in a 
printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled evaluation and/or examination, the 
RO must obtain and associate with the claims 
file a copy(ies) of any notice(s) of the 
date and time of the scheduled 
appointment(s) sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

